


Exhibit 10.15
October 3, 2012
[comverseinclogoa01.gif]
By Electronic Mail


Dear Gani,
We are pleased to extend an offer to you (the “Executive”) to join Comverse,
Inc. pursuant to the terms of this Employment Letter (this “Letter”).
WHEREAS, the Company desires that Executive become employed by, and Executive
desires to be employed by, the Company effective as of December 3, 2012 (the
“Effective Date”).
NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:
1.Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to accept employment with the Company, upon the terms and
conditions contained in this Letter. Executive's employment with the Company
shall commence on the Effective Date and shall continue, subject to earlier
termination of such employment pursuant to the terms hereof, until the third
anniversary of the Effective Date (the “Term”). In the event Executive continues
in employment after the expiration of the Term, unless the Company and Executive
have mutually agreed in writing to extend the Term, such employment shall be “at
will” employment and may be terminated at any time by either party on written
notice, but without Sections 5 and 6 hereof applying thereto.


2.Duties. During the Term, Executive shall serve on a full-time basis and
perform services in a capacity and in a manner consistent with Executive's
position for the Company and any entity that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, the Company (an “Affiliate”). Executive shall have the title of Senior
Vice President, Systems and Solutions of the Company and shall have such duties,
authorities and responsibilities as are consistent with such position. Executive
shall report directly to the Chief Executive Officer of the Company. Executive
shall devote substantially all of Executive's business time and attention and
Executive's best efforts (excepting vacation time, holidays, sick days and
periods of disability) to Executive's employment and service with the Company
and its Affiliates; provided, however, that this Section 2 shall not be
interpreted as prohibiting Executive from (i) managing Executive's personal
investments (so long as such investment activities are of a passive nature), or
(ii) engaging in charitable or civic activities, or (iii) participating on
boards of directors or similar bodies of non-profit organizations and the board
of directors of the company on which Executive serves on the date hereof, so
long as (A) such activities do not (a) interfere with the performance of
Executive's duties and responsibilities hereunder, (b) create a fiduciary
conflict, or (c) with respect to (ii) and (iii) only, detrimentally affect the
Company's reputation as reasonably determined by the Company in good faith, and
(B) Executive complies with the Code of Business Conduct and Ethics and Insider
Trading Policy, each as amended from time to time. If requested, Executive shall
also serve as an executive officer and/or member of the board of directors of
any of the Company's Affiliates without additional compensation.




--------------------------------------------------------------------------------




3.Location Of Employment. Executive's principal place of employment shall be at
the Company's corporate office in Wakefield, MA, subject to reasonable business
travel consistent with Executive's duties and responsibilities. Executive shall
be required to relocate and establish a primary residence in proximity to
Wakefield, MA. All relocation benefits and approvals will be administered
through the current U.S. Domestic Relocation Policy and Executive's failure to
relocate in accordance with this Section 3 by May 31, 2014 shall constitute
“Cause” for purposes of this Agreement. Prior to the relocation of the
Executive, his primary location will be in Illinois and he will be required to
travel to the Company's corporate office as required.


4.Compensation.


4.1Base Salary.


(a)In consideration of all services rendered by Executive under this Letter, the
Company shall pay Executive a base salary (the “Base Salary”) at an annual rate
of $340,000 during the Term. Executive's Base Salary will be reviewed annually
and may be increased, but not decreased, at the discretion of the Compensation
Committee of the Company (the “Compensation Committee”) based on market trends,
internal considerations and Executive's performance.


(b)The Base Salary shall be paid in such installments and at such times as the
Company pays its regularly salaried employees and shall be subject to all
required withholding taxes, FICA contributions and similar deductions legally
required to be withheld.


4.2Annual Cash Bonus. With respect to each fiscal year, which for clarity is
currently February 1 to January 31 of the following calendar year, during the
Term, commencing in 2012, Executive shall be eligible to receive an annual cash
bonus award (the “Cash Bonus”). Executive's target award opportunity (“Target
Cash Bonus”) will be 100% of Executive's Base Salary earned for the applicable
fiscal year and Executive's maximum award opportunity will be 200% of
Executive's Base Salary earned for the applicable fiscal year, provided,
however, that actual bonus earned for fiscal year 2012 shall be pro-rated to
reflect the actual term of service during fiscal year 2012. The amount of any
Cash Bonus awarded to Executive shall be determined based upon performance
against goals approved annually by the Compensation Committee. The Cash Bonus
for each fiscal year shall be paid to Executive as soon as reasonably
practicable following the end of such year and at the same time that other
senior executives of the Company receive bonus payments, but in no event later
than April 15th of the year following the fiscal year to which such Cash Bonus
relates.


4.3Sign On Restricted Stock Unit Awards. On the Effective Date, Comverse
Technology, Inc. (the “Parent”) shall grant the Executive a one-time award of
restricted stock units of Parent (the “Signing RSUs”) pursuant to Parent's
Equity Incentive Plan for 22,667 shares of Parent's common stock (“Common
Stock”). The Signing RSUs shall vest in three (3) equal annual installments on
each of the first three (3) anniversaries of the Effective Date, subject to
Executive's continued employment on each such vesting date. The Signing RSUs
shall be subject to the terms and conditions set forth in the Parent's 2011
Stock Incentive Plan and the Parent's standard restricted stock unit agreement,
which shall not be inconsistent herewith. Upon termination of Executive's
employment, the unvested portion of the Signing RSUs shall be immediately
forfeited unless otherwise stated in the applicable restricted stock unit
agreement or in Section 6 hereof. Upon consummation of the divestiture of the
Company from Parent (the “Spin Off”), the unvested portion of the Signing RSUs
shall be converted into an equivalent value award of the Company. In the event
of a Change of Control, (i) to the extent that the continuing entity fails to
assume or replace the Signing RSUs with a new award of equivalent value and
substantially equivalent terms, the Signing RSUs shall vest immediately, and
(ii) if the continuing entity assumes or replaces the Signing RSUs with a new
award of




--------------------------------------------------------------------------------




equivalent value and substantially equivalent terms, the vesting schedule of the
Signing RSUs shall not accelerate and the unvested portion of the Signing RSUs
shall be immediately forfeited upon any subsequent termination of Executive's
employment unless otherwise stated in the applicable restricted stock unit
agreement or in Section 6 hereof.


4.4Sign On Option Awards.


a.On the Effective Date, Parent shall grant the Executive a one-time option (the
“Signing Option”) to purchase Common Shares, with an exercise price per Common
Share determined in accordance with Parent's 2011 Stock Incentive Plan. The
Signing Option shall be an option to purchase 61,000 Common Shares. The Signing
Option shall have a term of ten (10) years and shall vest in three (3) equal
annual installments on the first three anniversaries of the Effective Date,
subject to Executive's continued employment on each such vesting date. The
Signing Option shall be subject to the terms and conditions, including the
determination of the exercise price, set forth in the Parent's 2011 Stock
Incentive Plan and the Parent's standard option agreement, which shall not be
inconsistent herewith.


b.Upon termination of Executive's employment, the unvested portion of the
Signing Option shall be immediately forfeited unless otherwise stated in the
applicable option agreement or Section 6 hereof. Upon termination of Executive's
employment, the vested portion of the Signing Option shall remain exercisable
until the earlier of (i) twelve (12) months following termination of Executive's
employment, and (ii) expiration of the original ten (10) year term; provided,
however, that if Executive's employment is terminated for Cause, the Signing
Option shall be immediately forfeited in its entirety. Upon consummation of the
Spin Off, any unexercised portion of the Signing Option shall be converted into
an equivalent value award of the Company. In the event of a Change of Control,
(i) if the continuing entity fails to assume or replace the Signing Option with
a new award of equivalent value and substantially equivalent terms, the Signing
Option shall vest immediately, and (ii) if the continuing entity assumes or
replaces the Signing Option with a new award of equivalent value and
substantially equivalent terms, the vesting schedule of the Signing Option shall
not accelerate and the unvested portion of the Signing Option shall be
immediately forfeited upon any subsequent termination of Executive's employment
unless otherwise stated in the applicable option agreement or in Section 6
hereof.


4.5 Sign On Cash Bonus. Executive will receive New Hire Sign On Cash Bonus of
$150,000.
4.6Annual Equity Awards. During the Term, Executive will be eligible to receive
annual equity and equity-based awards under Parent's 2011 Stock Incentive Plan
or any similar arrangement adopted by the Company upon consummation of the Spin
Off (the “Annual Equity Awards”), based on market practice, affordability, the
performance of the Company, the performance of Executive and such other factors
as are determined to be relevant in the good faith discretion of the
Compensation Committee, and consistent with the equity awards provided to other
senior executives of the Company. The value and form of any Annual Equity Awards
shall be determined by the Compensation Committee annually and are anticipated
to be in the form of (i) restricted shares of Parent or, following the Spin Off,
the Company, and (ii) options to purchase shares of Parent, or, following the
Spin Off, the Company, in each case which may or may not include performance
vesting requirements. The terms and conditions of any Annual Equity Awards shall
generally be the same as those applicable to other senior executives of the
Company, including, without limitation, the termination and change of control
provisions.


4.7Vacation. Executive shall be entitled to four (4) weeks of annual paid
vacation days, which shall accrue and be useable by Executive in accordance with
Company policy, as may be in effect from time to time.




--------------------------------------------------------------------------------






4.8Benefits. During the Term, Executive shall be entitled to participate in any
benefit plans, including medical, disability and life insurance (but excluding
any severance or bonus plans unless (i) specifically referenced in this Letter,
or (ii) adopted subsequent to the Effective Date and intended to replace or
serve in lieu of provisions set forth herein) offered by the Company as in
effect from time to time (collectively, “Benefit Plans”), on the same basis as
those generally made available to other senior executives of the Company, to the
extent Executive may be eligible to do so under the terms of any such Benefit
Plan Executive understands that any such Benefit Plans may be terminated or
amended from time to time by the Company in its sole discretion.


5.Termination. Executive's employment hereunder may be terminated as follows:


5.1Automatically in the event of the death of Executive;


5.2At the option of the Company, by written notice to Executive or Executive's
personal representative in the event of the Disability of Executive. As used
herein, the term “Disability” shall mean a determination by an independent
competent medical authority (selected by the Company) that Executive is unable
to perform his duties under this Letter and in all reasonable medical likelihood
such inability will continue for a period of 120 consecutive days or 180 days in
any 365 day period. Executive shall fully cooperate in connection with the
determination of whether Disability exists.


5.3At the option of the Company for Cause (as defined in Section 6.5), on prior
written notice to Executive;


5.4At the option of the Company at any time without Cause on sixty (60) days
prior written notice to Executive (provided that the assignment of this Letter
to and assumption of this Letter by the purchaser of all or substantially all of
the assets of the Company shall not be treated as a termination without Cause
under this Section 5.4);


5.5At the option of Executive for Good Reason; or


5.6At the option of Executive for any or no reason, on sixty (60) days prior
written notice to the Company (which the Company may, in its sole discretion,
make effective as a resignation earlier than the termination date provided in
such notice).


6.Severance Payments.


6.1Termination Without Cause or Resignation for Good Reason in the Absence of a
Change of Control. If Executive's employment is terminated at any time during
the Term by the Company without Cause (and not for death or Disability) or by
Executive for Good Reason (as defined in Section 6.5), in each case in the
absence of a Change of Control, subject to Section 6.6 hereof, Executive shall
be entitled to:


a.within ten (10) business days following such termination, payment of
Executive's accrued and unpaid Base Salary, and reimbursement of expenses under
Section 7 hereof in each case accrued through the date of termination;


b.an amount in cash equal to 150% of Executive's Annual Base Salary as then in
effect (without any reduction constituting Good Reason), which shall be payable
in a lump sum on the sixtieth (60th) day following Executive's termination of
employment and shall include any amounts due prior thereto;




--------------------------------------------------------------------------------






c.any Cash Bonus earned with respect to a fiscal year ending prior to the date
of such termination but unpaid as of such date, payable at the same time in the
year of termination as such payment would be made if Executive continued to be
employed by the Company;


d.a pro-rata portion of Executive's Cash Bonus for the fiscal year in which
Executive's termination occurs (determined by multiplying the amount of the Cash
Bonus Executive would have been entitled to receive for the full fiscal year
based on actual performance if Executive's employment had not been terminated,
by a fraction, the numerator of which is the number of days during the fiscal
year of termination that Executive is employed with the Company and the
denominator of which is 365), payable at the same time as such payment would be
made if Executive continued to be employed by the Company; provided it shall be
paid no later than April 15th of the year following the year in which the
termination occurs;


e.subject to Executive's timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall pay to Executive an amount equal to (i) the monthly amount of
the COBRA continuation coverage premium under the Company's group medical plans
as in effect from time to time less the amount of Executive's portion of the
premium as if Executive was an active employee, multiplied by (ii) eighteen (18)
, which shall be payable in a lump sum on the sixtieth (60th) day following
Executive's termination of employment and shall include any amounts due prior
thereto;


f.(i) if Executive's employment is terminated by the Company without Cause,
immediate vesting of any portion of the Signing RSUs, if any, that would have
vested during the one (1) year period following Executive's termination date
(had Executive continued to be employed by the Company during such period), or
(ii) if Executive's employment is terminated by Executive for Good Reason,
immediate vesting in full of the Signing RSUs;


g.(i) if Executive's employment is terminated by the Company without Cause,
immediate vesting of any portion of the Signing Option, if any, that would have
vested during the one (1) year period following Executive's termination date
(had Executive continued to be employed by the Company during such period), or
(ii) if Executive's employment is terminated by Executive for Good Reason,
immediate vesting in full of the Signing Option;


h.treatment of any Annual Equity Awards held by Executive in accordance with the
standard policy applicable to other senior executive officers of the Company;
and


i.all other accrued or vested amounts or benefits due to Executive in accordance
with the Company's benefit plans, programs or policies including without
limitation any accrued vacation earned during the year of termination (other
than severance).


6.2Termination due to Death or Disability. Upon the termination of Executive's
employment due to Executive's death or Disability pursuant to Section 5.1 and
Section 5.2 respectively, Executive or Executive's legal representatives shall
be entitled to receive:


a. the payments and benefits described under Sections 6.1(a), (c), (h) and (i)
hereof; and


b.immediate vesting in full of the Signing RSUs and Signing Option.






--------------------------------------------------------------------------------




6.3Termination by the Company for Cause or Termination by Executive other than
for Good Reason. Except for the payments and benefits described in Sections
6.1(a), (c) (h) and (i), Executive shall not be entitled to receive severance
payments or benefits after the last date of employment with the Company upon the
termination of Executive's employment hereunder by the Company for Cause
pursuant to Section 5.3, or by Executive pursuant to Section 5.6 other than for
Good Reason.


6.4Termination Without Cause or Resignation for Good Reason in Connection with a
Change of Control. If Executive's employment is terminated at any time during
the Term by the Company without Cause (and not for death or Disability) or by
Executive for Good Reason (as defined in Section 6.4), in each case either (i)
prior to a Change of Control but in contemplation thereof, or (ii) within twenty
four (24) months following a Change of Control, subject to Section 6.6 hereof,
Executive shall be entitled to:


a.the payments and benefits described under Sections 6.1(a), (c), (d), (e), (h)
and (i) hereof;


b.an amount in cash equal to 150% of the sum of Executive's (i) Annual Base
Salary as in effect as of the date of the Change of Control (or the date of
termination if such termination occurs prior to consummation of the Change of
Control) but not less than the amount in effect immediately preceding such date
(and without any reduction constituting Good Reason), and (ii) Target Cash Bonus
determined on the basis of the Base Salary applicable for the purposes of clause
(i) of this paragraph had Executive remained employed for the entire fiscal year
of termination, which shall be payable in a lump sum on the sixtieth (60th) day
following Executive's termination of employment and shall include any amounts
due prior thereto; and


c.immediate vesting in full of the Signing RSUs and Signing Option.


6.5Certain Definitions. For purposes of this Letter,


a.“Cause” shall mean a good faith finding by the Company, as applicable, of: (i)
commission by Executive of, or a plea of nolo contendere by Executive to, any
felony; (ii) a material violation by Executive of federal or state securities
laws; (iii) willful misconduct or gross negligence by Executive resulting in
material and demonstrable harm to the Company; (iv) a material violation by
Executive of any Company policy or procedure provided to Executive resulting in
material and demonstrable harm to the Company including, without limitation, a
material violation of the Company's Code of Business Conduct and Ethics; (v) the
repeated and continued failure by Executive to carry out, in all material
respects, the reasonable and lawful directions of the Company that are within
Executive's individual control and consistent with Executive's position and
duties and responsibilities hereunder, except for a failure that is attributable
to Executive's illness, injury or Disability; (vi) fraud, embezzlement, theft or
material dishonesty by Executive against the Company; (vii) material breach by
Executive of any of the provisions of this Letter which (if curable) is not
cured within thirty (30) days of written notice; or (viii) as provided in
Section 3 and Section 12.1 hereof.


b.“Good Reason” shall mean, without Executive's prior written consent, the
occurrence of any of the following events or actions: (i) any material reduction
in Executive's Base Salary; (ii) an actual relocation of Executive's principal
office to another location more than 50 miles from its location on the Effective
Date; or (iii) a material and adverse reduction in the nature or scope of
Executive's responsibilities, duties or authorities; or (iv) the Company fails
to adopt a severance policy, program or agreement at least ninety (90) days
prior to expiration of the Term that will be applicable to Executive following
expiration of the Term;




--------------------------------------------------------------------------------




provided, however, that no event described in clause (i), (ii) or (iii) shall
constitute Good Reason unless (A) Executive has given the Company written notice
of the termination, setting forth the conduct of the Company that is alleged to
constitute Good Reason, within thirty (30) days of the first date on which
Executive has knowledge of such conduct, and (B) Executive has provided the
Company at least thirty (30) days following the date on which such notice is
provided to cure such conduct and the Company has failed to do so. Failing such
cure, a termination of employment by Executive for Good Reason shall be
effective on the day following the expiration of such cure period.


c.“Change of Control” shall mean the occurrence of any of the following events:


i.any person, entity or affiliated group becoming the beneficial owner or owners
of more than fifty percent (50%) of the outstanding equity securities of Parent,
or otherwise becoming entitled to vote shares representing more than fifty
percent (50%) of the total voting power of Parent's then-outstanding securities
eligible to vote to elect members of the Parent Board (the “Voting Securities”);


ii.a consolidation or merger (in one transaction or a series of related
transactions during the twenty-four (24) month period ending on the date of the
most recent acquisition) of Parent pursuant to which the holders of Parent's
equity securities, as applicable, immediately prior to such transaction (or
series of related transactions during the twenty-four (24) month period ending
on the date of the most recent acquisition) would not be the holders immediately
after such transaction (or series of related transactions during the twenty-four
(24) month period ending on the date of the most recent acquisition) of more
than fifty percent (50%) of the Voting Securities of the entity surviving such
transaction (or series of related transactions during the twenty-four (24) month
period ending on the date of the most recent acquisition) in substantially
similar proportions that they held equity securities of Parent prior to such
transaction (or series of related transactions during the twenty-four (24) month
period ending on the date of the most recent acquisition);


iii.the approval of the shareholders of Parent of (or if shareholder approval is
not required, the occurrence of) the sale all or substantially all of the assets
of Parent, as applicable, to any other person or entity, in one transaction or a
series of related transactions during the twenty-four month period ending on the
date of the most recent transaction (it being understood that a spin-off of
shares of capital stock of any subsidiary of Parent or a distribution of other
assets of Parent as a dividend to its shareholders does not constitute a sale
thereof); or


iv.during any period of twenty-four (24) consecutive months commencing on or
after the Effective Date, individuals who as of the beginning of such period
constituted the entire Parent Board (together with any new directors (other than
those new directors elected in connection with an actual or threatened proxy
contest or any other actual or threatened solicitation of proxies) whose
election by such Parent Board or nomination for election by Parent's
shareholders was approved by a vote of at least a majority of the directors of
Parent, then still in office, who were directors at the beginning of the period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority thereof;


v.the approval of the shareholders of Parent of the liquidation or dissolution
of Parent; provided, that to the extent necessary to comply with Section 409A
with respect to the payment of deferred compensation, “Change of Control” shall
be limited to a “change in control event” as defined under Section 409A;
provided, further, that a transaction shall not constitute a Change of Control
if its sole purpose is to change the state Parent's incorporation or to create a
holding company that will be owned in substantially similar proportions by the
persons or entities who hold Parent's securities immediately before such
transaction.
For the avoidance of doubt, the Spin Off shall not constitute a Change of
Control. Following consummation of the Spin Off all references in this Section
6.5 to “Parent” and the “Parent Board” shall be deemed to be references to “the
Company” and “Board”.




--------------------------------------------------------------------------------




6.6Conditions to Payment. All payments and benefits due to Executive under this
Section 6 which are not otherwise required by law shall only be payable if
Executive (or Executive's beneficiary or estate) delivers to the Company and
does not revoke (under the terms of applicable law) a general release of all
claims, as set out in the Company's standard general release for Executives and
in the form attached hereto as Exhibit A, provided, if necessary, such general
release may be updated and revised to comply with applicable law to achieve its
intent. Such general release shall be executed and delivered (and no longer
subject to revocation) within sixty (60) days following termination. Failure to
timely execute and return such release or revocation thereof shall be a waiver
by Executive of Executive's right to severance. In addition, severance shall be
conditioned on Executive's compliance with Section 8 hereof as provided in
Section 9 below.


6.7No Other Severance. Executive hereby acknowledges and agrees that, other than
the severance payments described in this Section 6, upon termination of
employment Executive shall not be entitled to any other severance under any
Company benefit plan or severance policy generally available to the Company's
employees or otherwise, unless such benefit plan or severance policy is adopted
subsequent to the Effective Date and is intended to replace or serve in lieu of
provisions set forth herein


6.8Section 280G Cutback.


a.If it is determined that the aggregate of all Payments (as defined below) that
would be subject to the Excise Tax (as defined below), reduced by all federal,
state and local taxes applicable thereto, including the Excise Tax, is less than
the amount Executive would receive, after all such applicable taxes, if
Executive received Payments equal to an amount which is $1.00 less than three
times Executive's “base amount”, as defined in and determined under Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), then, in order to
maximize Executive's net after-tax return on the Payments, such Payments shall
be automatically reduced or eliminated to the extent necessary so that the
aggregate Payments received by Executive will not be subject to the Excise Tax.
If a reduction in the Payments is necessary, reduction shall occur in the
following order: (A) by first reducing or eliminating the portion of the
Payments which are not payable in cash and are not attributable to equity awards
(other than that portion of the Payments subject to clause (D) hereof), (B) then
by reducing or eliminating cash payments (other than that portion of the
Payments subject to clause (D) hereof), (C) then by reducing or eliminating the
portion of the Payments which are not payable in cash and are attributable to
equity awards (other than that portion of the Payments subject to clause (D)
hereof) and (D) then by reducing or eliminating the portion of the Payments
(whether payable in cash or not payable in cash) to which Treasury Regulation §
1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time.


b.For purposes of this Section 6.8, “Payment” shall mean any payment or
distribution by the Company or its Affiliates to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Letter or otherwise pursuant to or by reason of any other
agreement, policy, plan program or arrangement of the Company, including without
limitation any restricted stock unit, stock option or similar right, or the
lapse or termination of any restriction on or the vesting or exercisability of
any of the foregoing. For purposes of this Section 6.7, the “Excise Tax” shall
mean the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto), and any similar tax imposed by state or local law, and any
interest or penalties with respect to such excise tax.


c.The determination of whether the Payments shall be reduced as provided in this
Section 6.8 hereof and the amount of such reduction shall be made at the
Company's expense by an accounting firm selected by the Company from among the
four (4) largest accounting firms in the United States (the “Accounting Firm”).
The Accounting Firm shall provide its determination (the “Determination”),
together with supporting calculations and documentation, to the Company and
Executive no later than forty-five (45)




--------------------------------------------------------------------------------




days after Executive's final day of employment, which Determination, absent
manifest error, shall be binding, final and conclusive upon the Company and
Executive.


7.Reimbursement of Expenses. The Company shall reimburse Executive for (i)
reasonable and necessary expenses actually incurred by Executive directly in
connection with the business and affairs of the Company and the performance of
Executive's duties hereunder, and (ii) annual professional association dues upon
presentation of proper receipts or other proof of expenditure and in accordance
with the guidelines and limitations established by the Company policy, as in
effect from time to time. Such reimbursement of expenses incurred by Executive
to be submitted to the Chief Executive Officer for approval. Such reimbursement
shall be made promptly upon presentation of reports and proper documentation but
in any event no later than ninety (90) days after the date the expense was
incurred. When traveling for Company business, Executive shall be subject to
Company travel policies, as in effect and as amended from time to time. In
connection with Executive's relocation in accordance with Section 3 hereof,
Executive shall be entitled to benefits and reimbursements, including, without
limitation, temporary living expenses for a period of not less than ninety (90)
days, in accordance with the Company's relocation policy, in effect from time to
time.


8.Restrictions on Activities of Executive.


8.1Non-Competition. During employment and for a one (1) year period after
Executive's employment is terminated for any reason (the “Restriction Period”),
Executive covenants and agrees that Executive shall not directly or indirectly
(whether for compensation or otherwise) engage in Competitive Business. For
purposes of this Letter, “Competitive Business” shall mean any business or any
activity related to the development, sale, production, manufacturing, marketing
or distribution of products or services that are in competition with products or
services that Parent, the Company or any of its subsidiaries produces, sells,
manufactures, markets, distributes or has interest in, in any state or foreign
country in which Parent, the Company or any of its subsidiaries then conducts
business or reasonably has plans to conduct business, provided that after the
end of Executive's employment Competitive Business shall exclude product lines
or services that account for less than 5% of the Company's aggregate revenue as
projected in the Company's then current business plan for the three-year period
following termination of employment. It is not the intent of this covenant to
bar Executive from employment in any company whose general business is the
manufacture of communications equipment or delivery of communications services,
only to limit specific and direct competition with the Company as aforesaid. In
furtherance thereof, it is acknowledged that it shall not be a breach of this
Section 8.1 for Executive to provide services to an entity or person that is not
itself a Competitive Business, but has a division, business unit or segment that
is a Competitive Business, so long as Executive demonstrates to the Company's
reasonable satisfaction that Executive does not and will not, directly or
indirectly, provide services or advice to such division, business unit or
segment that is the Competitive Business. Notwithstanding the foregoing, nothing
contained in this Letter shall prevent Executive from being an investor in
securities of a competitor listed on a national securities exchange or actively
traded over-the-counter so long as such investments are in amounts not
significant as compared to his total investments or to the aggregate of the
outstanding securities of the issuer of the same class or issue of the specific
securities involved.


8.2Non-Solicitation. Executive covenants and agrees that during the Restriction
Period, Executive shall not directly or indirectly (i) influence or attempt to
influence or solicit any employees, or independent contractors of the Company or
any of its Affiliates to restrict, reduce, sever or otherwise alter their
relationship with the Company or such Affiliates or assist any other person to
do so, (ii) hire any senior executives of the Company or any of its Affiliates
or assist any other person in doing so, (iii) induce or attempt to induce or
otherwise counsel, advise, encourage or solicit any client or customer or
prospective client or customer of the Company or any of its Affiliates to
terminate its relationship with the Company or its Affiliates




--------------------------------------------------------------------------------




or otherwise interfere in any way with such relationship, or (iv) assist any
other person or entity in any way to do, or attempt to do, anything prohibited
by Sections 8.2(i), (ii), or (iii). The restrictions in Section 8.2(i) and (ii)
shall not apply with regard to (i) general solicitations that are not
specifically directed to employees of the Company or any Affiliate, or (ii)
serving as a reference at the request of an employee.


8.3Confidentiality.


a.Executive shall not, during the Term or at any time thereafter directly or
indirectly, disclose, reveal, divulge or communicate to any person other than
authorized officers, directors and employees of the Company or use or otherwise
exploit for Executive's own benefit or for the benefit of anyone other than the
Company, any Confidential Information (as defined below). Executive shall not
have any obligation to keep confidential any Confidential Information if and to
the extent disclosure thereof is specifically required by applicable law, court
order or other legal or regulatory process; provided, however, that in the event
disclosure is required by applicable law, Executive shall provide the Company
with prompt notice, to the extent reasonably possible, of such requirement prior
to making any disclosure so that the Company may seek an appropriate protective
order.


b.“Confidential Information” means any information with respect to the Company
or any of its Affiliates, including methods of operation, customer lists,
products, prices, fees, costs, technology, formulas, inventions, trade secrets,
know-how, software, marketing methods, plans, personnel, suppliers, competitors,
markets or other specialized information or proprietary matters; provided, that,
there shall be no obligation hereunder with respect to, information that (i) is
generally available to the public on the Effective Date, (ii) becomes generally
available to the public other than as a result of a disclosure not otherwise
permissible hereunder, or (iii) is required to be disclosed by law, court order
or other legal or regulatory process and Executive gives the Company prompt
written notice and the opportunity to seek a protective order.


8.4Assignment of Inventions.


a.Executive agrees that during employment with the Company, any and all
inventions, discoveries, innovations, writings, domain names, improvements,
trade secrets, designs, drawings, formulas, business processes, secret processes
and know-how, whether or not patentable or a copyright or trademark, which
Executive may create, conceive, develop or make, either alone or in conjunction
with others and related or in any way connected with the Company's or its
Affiliates' strategic plans, products, processes or apparatus or business
(collectively, “Inventions”), shall be fully and promptly disclosed to the
Company and shall be the sole and exclusive property of the Company as against
Executive or any of Executive's assignees. Regardless of the status of
Executive's employment by the Company, Executive and Executive's heirs, assigns
and representatives shall promptly assign to the Company any and all right,
title and interest in and to such Inventions made during employment with the
Company.


b.Whether during or after the Term, Executive further agrees to execute and
acknowledge all papers and to do, at the Company's expense, any and all other
things necessary for or incident to the applying for, obtaining and maintaining
of such letters patent, copyrights, trademarks or other intellectual property
rights, as the case may be, and to execute, on request, all papers necessary to
assign and transfer such Inventions, copyrights, patents, patent applications
and other intellectual property rights to the Company and its successors and
assigns. In the event that the Company is unable, after reasonable efforts and,
in any event, after ten (10) business days, to secure Executive's signature on a
written assignment to the Company, of any application for letters patent,
trademark registration or to any common law or statutory copyright or other
property right therein, whether because of Executive's physical or mental
incapacity, or for any other reason whatsoever, Executive irrevocably designates
and appoints the Secretary of the Company as Executive's attorney-in-fact to act
on Executive's behalf to execute and file any such applications and to do all
lawfully permitted acts to further the prosecution or issuance of such
assignments, letters patent, copyright or trademark.




--------------------------------------------------------------------------------






8.5Return of Company Property. Within ten (10) days following the date of any
termination of Executive's employment, Executive or Executive's personal
representative shall return all property of the Company and its Affiliates in
Executive's possession, including but not limited to all Company-owned computer
equipment (hardware and software), telephones, facsimile machines, Blackberry,
tablet computers and other communication devices, credit cards, office keys,
security access cards, badges, identification cards and all copies (including
drafts) of any documentation or information (however stored) relating to the
business of the Company and its Affiliates, its customers and clients or its
prospective customers and clients. Anything to the contrary notwithstanding,
Executive shall be entitled to retain (i) personal papers and other materials of
a personal nature, provided that such papers or materials do not include
Confidential Information, (ii) information showing Executive's compensation or
relating to reimbursement of expenses, and (iii) copies of plans, programs and
agreements relating to Executive's employment, or termination thereof, with the
Company and its Affiliates which she received in Executive's capacity as a
participant.


8.6Resignation as an Officer and Director. Upon any termination of Executive's
employment, Executive shall be deemed to have resigned, to the extent
applicable, if any, as an officer of the Company and any of its Affiliates, a
member of the board of directors of any of the Company's Affiliates and as a
fiduciary of any Company or Affiliate benefit plan. On or immediately following
the date of any termination of Executive's employment, Executive shall confirm
the foregoing by submitting to the Company in writing a confirmation of
Executive's resignation(s).


8.7Cooperation. During and following the Term, Executive shall give Executive's
assistance and cooperation willingly, upon reasonable advance notice (which
shall include due regard to the extent reasonably feasible for Executive's
employment obligations and prior commitments), in any matter relating to
Executive's position with the Company and its Affiliates, or Executive's
knowledge as a result thereof as the Company may reasonably request, including
Executive's attendance and truthful testimony where deemed appropriate by the
Company, with respect to any investigation or the Company's (or an Affiliate's)
defense or prosecution of any existing or future claims or litigations or other
proceeding relating to matters in which she was involved or had knowledge by
virtue of Executive's employment with the Company. The Company will reimburse
Executive for reasonable out-of-pocket travel costs and expenses incurred by him
(in accordance with Company policy) as a result of providing such requested
assistance, upon the submission of the appropriate documentation to the Company.


8.8Non-Disparagement. During his employment with the Company and its Affiliates
and at any time thereafter, Executive agrees not to disparage or encourage or
induce others to disparage the Company, any Affiliate, any of their respective
employees that were employed during Executive's employment with the Company or
its affiliates or any of their respective past and present, officers, directors,
products or services (the “Company Parties”). For purposes of this Section 8.8,
the term “disparage” means making comments or statements to the press, to the
Company's or any Affiliate's employees or to any individual or entity with whom
the Company or any Affiliate has a business relationship (including, without
limitation, any vendor, supplier, customer or distributor), or any public
statement, that in each case is intended to, or can be reasonably expected to,
materially damage any of the Company Parties. Notwithstanding the foregoing,
nothing in this Section 8.8 shall prevent Executive from making any truthful
statement that is (A) necessary with respect to any litigation, arbitration or
mediation involving this Letter, including, but not limited to, the enforcement
of this Letter, in the forum in which such litigation, arbitration or mediation
properly takes place or (B) required by law, legal process or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction over Executive.






--------------------------------------------------------------------------------




8.9Tolling. In the event of any violation of the provisions of this Section 8,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 8 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.


8.10Survival. This Section 8 shall survive any termination or expiration of this
Letter or employment of Executive.


9.Remedies. It is specifically understood and agreed that any breach of the
provisions of Section 8 of this Letter is likely to result in irreparable injury
to the Company and that the remedy at law alone may be an inadequate remedy for
such breach, and that in addition to any other remedy it may have in the event
of a breach or threatened breach of Section 8 above, the Company shall be
entitled to enforce the specific performance of this Letter by Executive and to
seek both temporary and permanent injunctive relief (to the extent permitted by
law) without bond and without liability should such relief be denied, modified
or violated. Furthermore, in the event of any breach of the provisions of
Section 8.1 or 8.2 above or a material and willful breach of any other provision
in Section 8 above (the “Forfeiture Criteria”), the Company shall be entitled to
cease making any severance payments being made hereunder, pending a final
determination of damages that have ensured from such alleged breach.


10.Severable Provisions. The provisions of this Letter are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision. In the event that a court of competent jurisdiction shall
determine that any provision of this Letter or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Letter in its reduced form shall be valid
and enforceable to the full extent permitted by law.


11.Notices. All notices hereunder, to be effective, shall be in writing and
shall be deemed effective when delivered by hand or mailed by (a) certified
mail, postage and fees prepaid, or (b) nationally recognized overnight express
mail service, as follows:


If to the Company:


Comverse, Inc.
200 Quannapowitt Parkway
Wakefield, MA 01880
Attention: General Counsel


If to Executive:


The last address shown on records of the Company or to such other address as a
party may notify the other pursuant to a notice given in accordance with this
Section 11.


12.
Miscellaneous.



12.1Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Letter by Executive and the Company and the
performance by Executive of Executive's duties hereunder shall not constitute a
breach of, or otherwise contravene, or be prevented, interfered with or hindered
by, the terms of any employment letter or other agreement or policy to which
Executive is a party or otherwise bound, and further that Executive is not
subject to any limitation on his activities on behalf of




--------------------------------------------------------------------------------




the Company as a result of agreements into which Executive has entered except
for obligations of confidentiality with former employers. To the extent this
representation and warranty is not true and accurate, it shall be treated as a
Cause event and the Company may terminate Executive for Cause or not permit
Executive to commence employment.


12.2No Mitigation or Offset. In the event of any termination of Executive's
employment hereunder, Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Letter, and there shall be no offset against amounts due Executive under this
Letter on account of future earnings by Executive.


12.3Entire Letter; Amendment. Except as otherwise expressly provided herein and
as further set forth in the grant agreement of any equity awards, this Letter
constitutes the entire Letter between the parties hereto with regard to the
subject matter hereof, superseding all prior understandings and agreements,
whether written or oral, including, without limitation, the CNS SVP Systems and
Solutions Offer Term Sheet dated October 1, 2012. This Letter may not be amended
or revised except by a writing signed by the parties.


12.4Assignment and Transfer. The provisions of this Letter shall be binding on
and shall inure to the benefit of the Company and any successor in interest to
the Company who acquires all or substantially all of the Company's assets. The
Company may assign this Letter to an Affiliate; provided, however, that, without
Executive's consent, no such assignment shall relieve the Company of its
obligations hereunder. Neither this Letter nor any of the rights, duties or
obligations of Executive shall be assignable by Executive, nor shall any of the
payments required or permitted to be made to Executive by this Letter be
encumbered, transferred or in any way anticipated, except as required by
applicable laws. All rights of Executive under this Letter shall inure to the
benefit of and be enforceable by Executive's personal or legal representatives,
estates, executors, administrators, heirs and beneficiaries.
12.5Waiver of Breach. A waiver by either party of any breach of any provision of
this Letter by the other party shall not operate or be construed as a waiver of
any other or subsequent breach by the other party.


12.6Withholding. The Company shall be entitled to withhold from any amounts to
be paid or benefits provided to Executive hereunder any federal, state, local or
foreign withholding, FICA contributions, or other taxes, charges or deductions
which it is from time to time required to withhold. The Company shall be
entitled to rely on an opinion of counsel if any question as to the amount or
requirement of any such withholding shall arise.


12.7Code Section 409A.


a.The parties agree that this Letter shall be interpreted to comply with or be
exempt from Section 409A of the Code and the regulations and guidance
promulgated thereunder to the extent applicable (collectively “Code Section
409A”), and all provisions of this Letter shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Code
Section 409A. In no event whatsoever will the Company be liable for any
additional tax, interest or penalties that may be imposed on Executive under
Code Section 409A or any damages for failing to comply with Code Section 409A.


b.A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Letter providing for the payment of any amounts or
benefits considered “nonqualified deferred compensation” under Code Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Letter, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard




--------------------------------------------------------------------------------




to any payment or the provision of any benefit that is considered nonqualified
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and (ii)
the date of Executive's death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 12.7(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed on the
first business day following the expiration of the Delay Period to Executive in
a lump sum with interest during the Delay Period at the prime rate, and any
remaining payments and benefits due under this Letter shall be paid or provided
in accordance with the normal payment dates specified for them herein.


c.With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits, to be provided in any other taxable year, provided, that, this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive's taxable year following the taxable year in which the expense
occurred.


d.For purposes of Code Section 409A, Executive's right to receive any
installment payments pursuant to this Letter shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Letter specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.


12.8Arbitration. If any contest or dispute arises between the parties with
respect to this Letter or Executive's employment or termination thereof, other
than injunctive and equitable relief with regard to Section 9 hereof, such
contest or dispute shall be submitted to binding arbitration for resolution in
Boston, Massachusetts in accordance with the rules and procedures of the
Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”) then in effect. The decision of the arbitrator shall be final and
binding on the parties and may be entered in any court of applicable
jurisdiction. The parties shall bear their own legal fees in any arbitration;
provided, however, that if Executive prevails on at least one material issue,
the Company shall reimburse Executive for the legal fees and expenses incurred
by Executive in connection with such arbitration, subject to Executive's
itemization and substantiation of such fees and expenses.


12.9Indemnification; Liability Insurance. To the extent provided in the
Company's By-Laws and Certificate of Incorporation or, if greater, to the same
extent as other senior executives of the Company, the Company shall indemnify
Executive for losses or damages incurred by Executive as a result of all claims
or causes of action arising from Executive's performance of duties for the
benefit of the Company, whether or not the claim is asserted during the Term.
Executive shall be covered under a directors and officers liability insurance
policy to the extent provided to other senior executives or directors of the
Company.


12.10Governing Law. This Letter shall be construed under and enforced in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
the conflicts of law provisions thereof.


12.11Counterparts. This Letter may be executed in one or more counterparts, each
of which shall be deemed an original and shall have the same effect as if the
signatures hereto and thereto were on the same instrument.




--------------------------------------------------------------------------------






12.12Compliance with Dodd-Frank. All payments under this Letter, if and to the
extent subject to the Dodd-Frank Wall Street Reform and Consumer Protection Act,
shall be subject to any incentive compensation policy established from time to
time by the Company to comply with such Act.
If you are in acceptance of this offer, please sign and date this Letter where
indicated. Please return both original documents to the attention of the
Employment Department at Comverse, Inc., Attention: Employment Department, 200
Quannapowitt Parkway, Wakefield, MA 01880. Please keep a copy of all of these
documents for your files.




--------------------------------------------------------------------------------








We look forward to welcoming you as part of our Comverse organization. The
opportunities for personal and professional growth are great and we believe your
contributions will greatly increase our likelihood of continued success.




Sincerely,


/s/ Philippe Tartavull
Philippe Tartavull
Comverse, Inc.
    
AGREED AND ACCEPTED:


/s/ Gani Nayak
Gani Nayak


Date: October 3, 2012




--------------------------------------------------------------------------------






EXHIBIT A


WAIVER AND RELEASE AGREEMENT


This Waiver and Release Agreement (hereinafter “Release”) is entered into among
Gani Nayak (hereinafter “Executive”), and Comverse, Inc. (the “Company”).
The parties previously entered into an employment letter dated September __ ,
2012 pursuant to which Executive is entitled to certain payments and benefits
upon termination of employment subject to the execution and non-revocation of
this Release. Executive has had a termination of employment pursuant to such
employment letter.
NOW THEREFORE, in consideration of certain payments and benefits under his
employment letter, Executive and the Company agree as follows:
1.
Executive expressly waives and releases the Company, their respective affiliates
and related entities, parent corporations and subsidiaries, and all current and
former directors, administrators, supervisors, managers, agents, officers,
partners, stockholders, attorneys, insurers and employees of the Company and
their affiliates, related entities, parent corporations and subsidiaries, and
their successors and assigns, from any and all claims, actions, and causes of
action, at law or in equity, known or unknown, including those directly or
indirectly relating to or connected with Executive's employment with the company
or termination of such employment including but not limited to any and all
claims under the Employee Retirement Income Security act of 1972, Title VII of
the Civil Rights Act of 1964, the Age of Discrimination in Employment Act
(“ADEA”), the American with Disabilities Act, as such Acts have been amended,
and all other forms of employment discrimination wither under federal, state or
local statute or ordinance, wrongful termination, retaliatory discharge, breach
of express implied, or oral contact, interference with contractual relations,
defamation, intentional infliction of emotional distress and any other tort or
contact claim under common law of any state or for attorneys' fees, based on any
act, transaction, circumstance or event arising up to and including the date of
executive's execution of this Release; provided, however, nothing herein shall
limit or impede Executive's right to file or pursue an administrative charge
with, or participate in, any investigation before the Equal Employment
Opportunity Commission (“EEOC”), or any similar local, state or federal agency,
or, to file a claim for unemployment compensation benefits, and/or any causes of
action which by law Executive may not legally waive, Executive agrees, however,
that if Executive or anyone acting on Executive's behalf, brings any action
concerning or related to any cause of action or liability released in this
Agreement, Executive waives any right to, and will not accept, any payments,
monies, damages, or other relief, awarded in connection therewith.



2.
Executive acknowledges: (a) that Executive has been advised in writing hereby to
consult with any attorney before signing this Release, and (b) that Executive
has had at least twenty-one (21) days after receipt of this information and
Release to consider whether to accept or reject this Release. Executive
understands that Executive may sign this Release prior to the end of such
twenty-one (21) day period, but is not required to do so. In addition, Executive
has seven (7) days after Executive signs this Release to revoke it. Such
revocation must be in writing and delivered either by hand or mailed and
postmarked





--------------------------------------------------------------------------------




within the seven (7) day revocation period. If sent by mail, it is requested
that it be sent by certified mail, return receipt requested to the Company, in
care of the Legal Officer of the Company. If Executive revokes this Release as
provided herein, it shall be null and void. If Executive does not revoke this
Release within seven (7) days after signing it, this Release shall become
enforceable and effective on the eight (8th) day after the Executive signs this
Release (“Effective Date”).


3.
Executive and the Company agree that neither this Release nor the performance
hereunder constitutes an admission by either the Company or Parent of any
violation of any federal, state or local law, regulation, or common law, or any
breach of any contract or any other wrongdoing of any type.



4.
This Release shall be construed and enforced pursuant to the laws of the
Commonwealth of Massachusetts as to substance and procedure, including all
questions of conflicts of laws.



5
Release constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior and contemporaneous agreements,
if any, between the parties relating to the subject matter thereof; provided
that this Release does not apply to: (a) any claims under employee benefit plans
subject to the Employee Retirement Income Security Act of 1974 (“ERISA”) in
accordance with the terms of the applicable employee benefit plan, or any option
agreement or other agreement pursuant to which Executive may exercise rights
after termination of employment to acquire stock or other equity of the Company
or Parent, (b) any claim under or based on a breach of this Release or Sections
4, 5, 6, 7, 8 or 9 of the Employment Agreement after the date that Executive
signs this release; (c) rights or claims that may arise under the Age
Discrimination in Employment Act or otherwise after the date that Executive
signs this Release; or (d) any right to indemnification or directions and
officers liability insurance coverage to with the Executive is otherwise
entitled.



6.
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS FULL READ AND FULLY UNDERSTANDS THIS
RELEASE; AND THAT EXECUTIVE ENTERED INTO IT FREELY AND VOLUNTARILY AND WITHOUT
COERCION OR PROMISES NOT CONTAINED IN THIS RELEASE.



EXECUTIVE






                        
Gani Nayak


                
Comverse, Inc.




By:                         
Name:
Title:




